Citation Nr: 0805566	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO. 04-29 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral knee 
disorder. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from August 1981 to 
August 1984, and had subsequent service in the U.S. Naval 
Reserve. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for a bilateral 
knee disorder. 

In September 2006, the veteran testified before the 
undersigned Veterans Law Judge (VLJ) at a Travel Board 
hearing in Waco, Texas. A transcript of that hearing is of 
record and associated with the claims folder. 

The Board remanded the instant claim in January 2007 for 
further development. 

This case is now ready for appellate review. 


FINDINGS OF FACT

1. There is no competent medical evidence that the veteran 
has bilateral knee pain associated with a disability related 
to his active service. 

2. Bilateral knee pain is not a disability for which service 
connection can be granted. 


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). Notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v. Nicholson, 487 F.3d 881 (2007). In an October 2003 
VCAA letter, the veteran was advised in accordance with the 
law of what was necessary for a service connection claim. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran received notice consistent with Dingess in 
March 2006. As to the issue presently appealed, the 
preponderance of the evidence is against the service 
connection claim so that any question as to the appropriate 
disability rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service medical evidence, private treatment 
records, and a June 2007 VA compensation examination. Charles 
v. Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

There are no known additional records or information to 
obtain. See 38 C.F.R § 3.159(c)(4). A hearing was offered, 
and the veteran provided testimony at a Travel Board hearing 
before the undersigned VLJ in September 2006. Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with her claim.

 Service Connection

The veteran asserts that service connection is warranted for 
a bilateral knee disorder that began during his active duty 
service. He maintains that his knees began to hurt while he 
worked on a ship loading supplies during active service, that 
he continued to have knee problems after service and during 
his Reserve Service, and that he continues to have knee 
complaints to this date. Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

Service medical evidence show that the veteran had no knee 
complaints upon entry examination to service in January 1981. 
The medical records during service are devoid of any 
findings, treatment or diagnoses of bilateral knee problems 
during service. On separation examination from service in 
July 1984, clinical evaluation of the lower extremities was 
described as normal. A Report of Medical History showed that 
the veteran stated "yes" when asked "have you ever had or 
have you now" swollen or painful joints. The examiner 
indicated that the veteran complained of painful knees due to 
going up and down stairs often during the day. No diagnosis 
of disability of the knees was made. 

After service, there are no findings, treatment, or diagnosis 
related to the veteran's knees prior to May 2001. During that 
time, he again answered "yes" when asked "have you ever 
had or have you now" swollen or painful joints. This answer 
was presented on an examination report while he served in the 
Naval Reserves. However, the examiner indicated that the 
veteran's knees were swollen/painful when climbing ladders 
and running in the past. He found the veteran's knees to be 
asymptomatic at the time and not considered disqualifying. 

An October 2003 medical record was received in April 2004 
from Barbara Bergin, MD. She indicated in the record that the 
veteran had complained of bilateral knee pain of 10 years 
duration. She stated that his knee pain first began in the 
Navy Reserves. He stated that getting up from a kneeling 
position was very painful. He said that he had difficulty 
running during that time. Most of his pain was complained of 
on his medial joint line. Physical examination revealed he 
was tender over his medial joint lines, bilaterally. He had 
negative patellofemoral crepitus. He had positive flexion 
pinch at his medial joint line and a positive McMurray's at 
the joint line. Weightbearing x-rays were within normal 
limits. 
In September 2006, the veteran testified at a Travel Board 
hearing before the undersigned VLJ. He stated that he began 
to have pain in his knees during service when he was required 
to carry boxes up and down ladders daily. He was seen by 
corpsmen and told to try to stay off of his legs. During his 
Reserve service, he stated that he walked on concrete and 
steel decks, loading and unloading ships. He testified that 
he eventually retired from the Reserves because he was unable 
to do the Physical Readiness Training because of the pain in 
his knees. The veteran also testified that no one had ever 
told him that he had arthritis in his knees. 

Pursuant to the Board's January 2007 remand, the veteran 
underwent a VA examination in June 2007, accompanied by a 
review of the claims folder.  Shipwash v. Brown, 8 Vet.App. 
218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 
(1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).. 

The veteran complained of bilateral knee pain worse with 
activities such as running, jumping, and climbing stairs. 
Physical examination revealed the veteran walked normally 
with no assistive devices. His leg lengths were approximately 
equal. Knee examination was positive for patellar grind test, 
bilaterally, and he had bilateral tenderness on the 
infrapatellar facets of the medial side. There was neither 
medial nor lateral joint line tenderness. McMurray and 
Lachmann's tests were negative, bilaterally. His shoe soles 
showed even wear. Range of motion showed flexion accomplished 
to 130 degrees bilaterally, and extension to -10 degrees, 
bilaterally. There was no pain through any of the arc of 
motion. X-ray findings showed there were small osteophytes 
superiorly and lateral on the right patella. Otherwise, the 
knees appeared normal with well-preserved medial and lateral 
spaces. The left knee looked normal throughout with well 
preserved medial and lateral joint spaces. The official 
reading of the x-rays were that there was no effusion of 
either knee and both knees were normal. 

The examiner stated that the veteran had bilateral 
patellofemoral pain syndrome, also known as anterior knee 
pain syndrome, and chondromalacia of the patellae. The 
examiner observed that although that term implied a breakdown 
of the cartilage of the back side of the kneecap, many of the 
patients with this type of pain had no disruption of the 
patellar cartilage. As there are many causes for pain, the 
commonly accepted term, according to the examiner, was 
anterior knee pain or patellofemoral pain syndrome. 

The examiner also stated that, except for one history 
indicating painful knees in 1984, his review of the veteran's 
records showed no physical findings suggesting a problem in 
the lower extremities from July 1984 to May 2001. There was 
no indication of any formal seeking of care for knee pain and 
there were a number of required annual certifications that 
showed no evidence of a knee problem. Additionally, the 
examiner indicated that there was no evidence of any knee 
injury sustained at any time. The pain complained of by the 
veteran came on with activity and receded when he was not 
doing any activity - intermittent in nature. The examiner 
indicated that the veteran's condition was a mechanical 
abnormality in the knees, often seen with deconditioned 
quadriceps. It was the examiner's opinion that the veteran's 
pain was the result of a mechanical imbalance related to an 
excess of certain activities and/or his own anatomy and not 
related to any specific injury or series of injuries and not 
related to service. 

Examination of the record indicates the VA examiner's opinion 
was well-supported in fact. See Swan v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); see also Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) (holding that it is error to reject a medical 
opinion solely on the basis that the medical opinion was 
based on a history given by the veteran).  

The veteran's service medical evidence shows complaints of 
bilateral knee pain on only two occasions, in 1984 on 
separation examination from service, and in 2001, during the 
Naval Reserves, when the examiner found the knees to be 
asymptomatic. After service, he provided medical evidence 
that he was seen on one occasion related to his knees, and 
the physician at that time was unable to fully diagnose his 
knee pain and did not associate it with service. Finally, 
during his most recent VA examination performed in June 2007, 
the examiner indicated specifically that the veteran's 
bilateral knee condition was not related to his military 
service. He attributed the veteran's pain complaints to a 
mechanical imbalance that was limited to periods of activity 
and receded when the activity stopped. Although the x-rays 
taken in connection with this examination showed osteophytes 
of the right knee, the examiner did not associate those 
osteophytes with an event or injury occurring in service. 

The veteran's statement lacks probative value, as he has not 
shown, nor claimed, that he possesses the medical expertise 
that is required to render a competent opinion as to actual 
diagnoses and/or medical causation. Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). The veteran has complained of bilateral knee pain 
and has testified before the undersigned that it began in 
service. However, pain does not, by itself, without a 
diagnosed or identifiable underlying malady or condition, 
constitute a disability for which service connection may be 
granted. See also Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir 2001). 

Accordingly, the preponderance of the evidence is against a 
finding that the veteran's bilateral knee disorder was 
incurred in or aggravated in service. As such, the benefit of 
the doubt doctrine of 38 U.S.C.A. § 5107(b) is not for 
application in this case and the veteran's claim for service 
connection for a bilateral knee disorder is not warranted.


ORDER

Service connection for a bilateral knee disorder is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


